Case: 17-50160      Document: 00514186020         Page: 1    Date Filed: 10/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-50160                                   FILED
                                  Summary Calendar                           October 6, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE CRUZ REZA-GURROLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:16-CR-806-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Cruz Reza-Gurrola appeals the sentence imposed following his
guilty plea conviction for illegal reentry after deportation, in violation of 8
U.S.C. § 1326. Reza-Gurrola argues on appeal that his above-guidelines 30-
month sentence is substantively unreasonable because it is greater than
necessary to meet the goals of the 18 U.S.C. § 3553(a) factors. He contends
that the district court gave too much weight to his remote convictions for injury


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50160     Document: 00514186020     Page: 2   Date Filed: 10/06/2017


                                  No. 17-50160

to a child and its alleged disagreement with the amendments to the illegal
reentry guideline. He also contends that the district court failed to give proper
weight to the fact that he remained in Mexico for ten years after his removal,
working as an agricultural and masonry laborer, and that there is no evidence
that his return to the United States was “badly motivated.”
      We review the “substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007).   The record establishes that the district court did not rely on a
disagreement with the guidelines amendments in sentencing Reza-Gurrola.
Rather, the record reflects that the district court properly considered the
guidelines range, the statutory penalties, the § 3553(a) factors, the facts set
forth in the presentence report, and the parties’ arguments at sentencing. The
district court considered Reza-Gurrola’s prior convictions in the context of the
§ 3553(a) factors, specifically his history and characteristics and the need to
deter criminal conduct, to provide just punishment, to protect the public, and
to promote respect for the law. See § 3553(a)(1), (2). The record also shows
that the district court considered Reza-Gurrola’s arguments in mitigation
regarding the passage of ten years before his return to the United States and
regarding his employment while he was in Mexico. Although Reza-Gurrola’s
30-month sentence is 16 months greater than the top of the guidelines range,
this court has upheld variances considerably greater than the increase to his
sentence. See, e.g., United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir.
2008). Reza-Gurrola’s arguments do not show a clear error of judgment on the
district court’s part in balancing the § 3553(a) factors; instead, they constitute
a mere disagreement with the district court’s weighing of those factors. Given
the significant deference that is due to a district court’s consideration of the
§ 3553(a) factors and the district court’s reasons for its sentencing decision,



                                        2
    Case: 17-50160    Document: 00514186020     Page: 3   Date Filed: 10/06/2017


                                 No. 17-50160

Reza-Gurrola has not demonstrated that his sentence is substantively
unreasonable. See Gall, 552 U.S. at 50-53; United States v. Broussard, 669
F.3d 537, 551 (5th Cir. 2012).
      Accordingly, the district court’s judgment is AFFIRMED.




                                      3